Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    This communication is responsive to the communication on 01/19/2021. The set of claims are corresponding to CLM.NE on 11/17/2020. Claim 3 has been added. Claims 7-8 have been amended. Claims 1-18 are allowed.

Examiner’s Amendment

2.   	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Josh Berk (client’s representative, 73591) on 01/19/2021 with regards to the missing claim 3.
3.	The application has been amended as follows:

In the claims...

. Claim 3 has been added as follows:



. Claim 7 has been added as follows:
7. (Amended) 



			A computer-implemented method, comprising:
receiving, by a transport processor of an application server and via a client interface associated with the application server, a request to transport data;
generating, at least in part by the transport processor, a dependency table comprising a plurality of procedures for executing the request;
generating, by the transport processor, a dependency tree based on the dependency table, the dependency tree comprising at least one independent string of procedures from the plurality of procedures, the dependency tree indicating the order that the plurality of procedures will be executed by the transport processor; and
executing, by the transport processor, the dependency tree.

. Claim 8 has been added as follows:





The method of claim 7, wherein the executing the dependency tree further comprises executing, by the transport processor, each of the one or more independent strings of procedures in parallel.



Reasons for Allowance

4. 	The claimed invention in view of the instant specification discloses a method, a system and a program product for parallelization of order dependent procedure using software change processes. The detailed implementation indicates: (1) a system, comprising: at least one data processor; and at least one memory storing instructions which, when executed by the at least one data processor, cause operations comprising: receiving, by a transport processor of an application server and via a client interface associated with the application server, a request to transport data; (2) Generating, at least in part by the transport processor, a dependency table comprising a plurality of procedures for executing the request; (3) Generating, by the transport processor, a dependency tree based on the dependency table, the dependency tree comprising at least one independent string of procedures from the plurality of procedures, the dependency tree indicating the order that the plurality of procedures will be executed by the transport processor; and (4) Executing, by the transport processor, the dependency tree..

5.    	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

Conclusion

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404]. The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080]. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


03/04/2021
/HUNG D LE/Primary Examiner, Art Unit 2161